DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The instant application with Application Number 16/899,537 filed on 0906/11/2020 is presented for examination. Claims 1-10 are pending.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al. (US 2020/0132356) in view of Maeng (US 2013/0082662).
With respect to claims 1, 9 and 10, Tang et al. (hereinafter, Tang) discloses a solar rechargeable vehicle refrigerator with plug-in battery, comprising a refrigerator body (Fig. 1, 10; para. # 34 and 101/106)1); wherein one side of the refrigerator body (Fig. 1, 10/143) being provided with a battery compartment (Fig. 1, battery housing 41) and a battery pack (Fig. 1, battery pack 40) being inserted into the battery compartment (Fig. 1, battery housing 41; para. # 61); the front end of the battery pack (Fig. 1, battery housing 141) being centrally and symmetrically provided with a pair of unlocking buttons (Para. # 56-58) which can relatively and transversely move, and a spring (Para. # 59: depressing member 4313 positioned between spring like locking latches) being connected between two unlocking buttons (locking latch 4311 and 4312 or Fig. 2, 14) 

    PNG
    media_image1.png
    700
    691
    media_image1.png
    Greyscale

which are correspondingly connected with side lock rods (Para. # Fig. 1, battery housing 41), the outer ends (Para. 42 and 59) of the side lock rods (Fig. 1, 16 that extends through locking 14) being inserted into the lock holes (Para. # 57: multiple through passage holes 435) on sides of the battery compartment (Fig. 1, battery housing 41; para. # 61); when the two unlocking buttons (locking latch 4311 and 4312 or Fig. 2, 14) being pressed to move towards each other and respectively drive the corresponding side lock rods (Fig. 1, 16 that extends through locking 14) to move inwards, the outer ends of the side lock rods (Fig. 1, 16 that extends through locking 14) being separated from the lock holes (Para. #71: locking slots 436) of the battery compartment (Fig. 1, battery housing 41; para. # 61). 

    PNG
    media_image2.png
    686
    860
    media_image2.png
    Greyscale

TANG, however, does not expressly disclose solar rechargeable refrigerator for vehicle’s plug-in battery
Maeng discloses, on the other hand, rechargeable refrigerator for vehicle’s plug-in battery (see Para. # 10, 11 and 27: a device for controlling a temperature of a refrigerator provided in a vehicle is provided. The device includes a communication module configured to receive image information inside the refrigerator provided in the vehicle, and a processor configured to apply feature information extracted from image information including an image of at least one article to a pre-learned first ANN model, determine whether the article is a foodstuff requiring a low temperature storage according to an output value).

    PNG
    media_image3.png
    443
    495
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    530
    542
    media_image4.png
    Greyscale

TANG and Maeng are analogous art because they are from the same field of endeavor namely Refrigerator with rechargeable battery pack and method for controlling temperature of refrigerator provided in a vehicle.
At the time of the invention, it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to have added refrigerator with battery pack in a vehicle for the benefit of charging the rechargeable battery or battery pack of the refrigerator from power supply of the vehicle for easy travelling food preservation to the quick battery charger of Tang in view of the teachings of Maeng for the stated benefit mentioned above.
With respect to claim 2, the combined references of Tang and Maeng disclose the solar rechargeable vehicle refrigerator with plug-in battery, wherein the front end of the battery pack (Fig. 1, battery pack 40) is provided with a front cover (Fig. 1, 20) which can be used to package the unlocking buttons (Para. # 59: depressing member 4313 positioned between spring like locking latches) and the side lock rods (Para. # Fig. 1, battery housing 41) on the front end of the battery pack (Fig. 1, battery pack 40); the front cover (Fig. 1, 20) is provided with through grooves (Para. # 59: depressing member 4313 positioned between spring like locking latches) of the unlocking buttons (locking latch 4311 and 4312 or Fig. 2, 14) can penetrate. 
With respect to claim 3, the combined references of Tang and Maeng disclose the solar rechargeable vehicle refrigerator with plug-in battery, wherein the sides of the front end of the battery pack (Fig. 1, battery pack 40) are also provided with holes (Para. # 59: depressing member 4313 positioned between spring like locking latches) corresponding to the outer ends (Fig. 1, 20-outer cover) of the side lock rods (Para. # Fig. 1, battery housing 41); the outer ends (Fig. 1, 20-outer cover) of the side lock rods (Para. # Fig. 1, battery housing 41) are inserted into the holes (Para. # 59: depressing member 4313 positioned between spring like locking latches) and then inserted into the lock holes Para. # 57: multiple through passage holes 435) outside of the battery compartment (Fig. 1, battery housing 41; para. # 61). 
With respect to claim 4, the combined references of Tang and Maeng disclose the solar rechargeable vehicle refrigerator with plug-in battery, wherein the upper side of the battery compartment (Fig. 1, battery housing 41; para. # 61); is equipped with a control panel, and the control panel Fig. 15, control 50) is integrated with a charging management module which is externally connected with a solar photovoltaic panel (Para. # 74: charging control module 51). 
With respect to claim 5, the combined references of Tang and Maeng disclose the solar rechargeable vehicle refrigerator with plug-in battery, wherein the front end of the battery pack (Fig. 1, battery pack 40) is provided with a battery switch button (6) having a power supply and a power indicator light; the bottom of the battery pack (Fig. 1, battery pack 40) is provided with a rectangular built-in charging socket (Para. # 74: charging control module 51: the charge or the vehicle also charges the battery of the refrigerator). one side of the battery pack is provided with a circular external charging port, and the charging management module is used to charge the battery pack through the built-in charging socket (Para. # 74: charging control module 51).  
With respect to claim 6, the combined references of Tang and Maeng disclose the solar rechargeable vehicle refrigerator with plug-in battery, wherein the top of the refrigerator body (Fig. 1, 211) is provided with a display control module connected with the control panel (Para. # 54 and 73). 
With respect to claim 7, the combined references of Tang and Maeng disclose the solar rechargeable vehicle refrigerator with plug-in battery, wherein the charging management module is connected with an external power supply, a battery pack (Fig. 1, battery pack 40) and the solar photovoltaic panel, and also connected with the display control module (Fig. 1, 50) and a compressor control module (Para. # 54 and 73); the compressor control module (Fig. 1, 32) is connected with the display control module (Fig. 1, battery pack 40) and a condenser fan (Fig. 1, 35). 
With respect to claim 8, the combined references of Tang and Maeng disclose the solar rechargeable vehicle refrigerator with plug-in battery, wherein the external power supply is DC12V/24V or AC100-240V power supply; when the AC100-240V power supply is used, a power adapter is arranged between the AC100-240V power supply and the charging management module (Para. # 104). 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YALKEW FANTU whose telephone number is (571)272-8928. The examiner can normally be reached Monday-Friday 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YALKEW FANTU/Primary Examiner, Art Unit 2859